Case 9:21-cv-80803-WM Document 38 Entered on FLSD Docket 07/23/2021 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 21-80803-CIV-MATTHEWMAN

 ROBERT RICHARDSON, JUAN GUZMAN,
 and ADAM EURICH,                                                                   KJZ
        Plaintiffs,
                                                                          Jul 23, 2021
 vs.

 FLORIDA DRAWBRIDGES, INC., et al.,                                                    West Palm Beach


       Defendants.
 ___________________________________/

                ORDER ON DEFENDANTS’ MOTION TO DISMISS [DE 24]

        THIS CAUSE is before the Court upon Defendants, Florida Drawbridges, Inc, d/b/a FDI

 Services (“FDI”), Eric Obel, and Laura Porter’s (collectively, “Defendants”) Motion to Dismiss

 [DE 24]. The Motion is fully briefed and ripe for review. The Court has carefully considered the

 Motion and is otherwise fully advised in the premises.

        I. Background

        On May 3, 2021, Plaintiff, Robert Richardson filed his Fair Labor Standards Act (FLSA)

 Complaint. [Compl., DE 1]. On May 24, 2021, Plaintiffs, Robert Richardson, Juan Guzman, and

 Adam Eurich (“Plaintiffs”) filed their Fair Labor Standards Act Amended Complaint before any

 responsive pleading was filed. [Am. Compl., DE 11]. According to the allegations of the Amended

 Complaint, Plaintiff Richardson worked for FDI from October 29, 2019, through the present,

 Plaintiff Guzman worked from FDI from May 2020 through the present, and Plaintiff Eurich

 worked for FDI from November or December of 2020 through May of 2021. [Compl. ¶ 10-13].

 Plaintiffs are bringing a collective action against FDI for unpaid overtime wages for similarly
Case 9:21-cv-80803-WM Document 38 Entered on FLSD Docket 07/23/2021 Page 2 of 7




 situated employees who worked for Defendants at any time during the three-year period before the

 filing of the Amended Complaint through the present. Id. at ¶14.

        Plaintiffs assert in the Amended Complaint that they and the others qualify under § 203 as

 they were

        hourly non-exempt employees, maintaining instrumentalities of interstate
        commerce, and doing so by handling materials which traveled through interstate
        commerce, such as tools, machinery, oils, lubricants, cranes, bucket trucks, parts
        and components related to bridge servicing and repair, cell phones, and other
        implements of interstate commerce, which had to be handled (used) to complete
        bridge maintenance for FDI, OBEL and PORTER.

  [Compl. ¶ 17]. Plaintiffs also allege that Defendants required them, and other FLSA Collective

 Members, “to be on call and engaged (meaning they could not use the time for themselves that

 they were on call), twenty-four hours per-day, for slightly different numbers of days depending on

 the Plaintiff,” but that Defendants failed to pay overtime for this on-call time. Id. at ¶ 23.

        Next, the Amended Complaint alleges that Defendant Obel was Plaintiffs’ direct supervisor

 and created the on-call scheduling, and thus he acted as an employer. [Compl. ¶ 35]. The Amended

 Complaint further states that Defendant Porter was Defendant Obel’s supervisor and “in control

 of the company,” so she too qualifies as an employer. Id. at ¶ 36. Finally, it alleges that, from

 November 1, 2019, to the present, Plaintiff Richard worked for Defendants “continuously in excess

 of forty-hours per-week, specifically by working 128 hours per-week of unpaid on-call overtime”;

 Plaintiff Eurich “worked every third weekend on-call, for all bridges in Palm Beach County” and

 “was on call twenty-four hours a day during the week, for the bridges assigned to him”; and

 Plaintiff Guzman was “on call one weekend per-month, but was also on call twenty-four hours

 per-day, during the week, for the bridges assigned to him.” Id. at ¶¶ 39-41.

        Plaintiff Eurich has also alleged retaliatory termination (Count II) in addition to the FLSA

 claim, but Defendants are not moving to dismiss the retaliatory termination count.

                                                   2
Case 9:21-cv-80803-WM Document 38 Entered on FLSD Docket 07/23/2021 Page 3 of 7




         Defendants move pursuant to Federal Rule of Civil Procedure 12(b)(6) to dismiss the

 Amended Complaint because Plaintiffs have alleged “no facts whatsoever” that support Plaintiffs’

 “bold claim” that FDI was required to pay them (and each member of a putative collective class)

 for “up to 168 hours of work per week, i.e., FDI Services needed to pay them for every minute of

 every day when they were on-call.” [DE 24 at 1]. Defendants seek dismissal with prejudice because

 Plaintiffs “will not be able to plead facts that would make their allegation of entitlement to pay for

 every minute of every day of on-call time plausible.” Id. at 2.

         In response, Plaintiffs assert that Defendants are making arguments that should be heard at

 the summary judgment, and not at the motion to dismiss, stage. [DE 28 at 1-2]. Plaintiffs further

 assert that they have sufficiently alleged that they worked for Defendants, that FDI is an enterprise

 engaged in interstate commerce, and that Plaintiffs were not paid all of their overtime wages. Id.

 at 2. They maintain that, if the Court finds the Amended Counterclaim to be deficiently pled, the

 Court should still give them another chance to amend and add allegations as to the on-call time

 issue. Id. at 4, 7.

         In reply, Defendants contend that “Plaintiffs filed to plead any facts to support their claim

 that they are entitled to pay for all of their on-call time.” [DE 30 at 1]. Defendants also argue that

 Plaintiffs are applying the incorrect pleading standard for an FLSA case. Id. at 2-8.

         II. Legal Standard
         Rule 8(a)(2) of the Federal Rules of Civil Procedure requires “a short and plain statement

 of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The Supreme

 Court has held that “[w]hile a complaint attacked by a Rule 12(b)(6) motion to dismiss does not

 need detailed factual allegations, a plaintiff's obligation to provide the ‘grounds’ of his ‘entitlement

 to relief’ requires more than labels and conclusions, and a formulaic recitation of the elements of

 a cause of action will not do. Factual allegations must be enough to raise a right to relief above the

                                                    3
Case 9:21-cv-80803-WM Document 38 Entered on FLSD Docket 07/23/2021 Page 4 of 7




 speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal citations

 omitted).

         “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

 accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 129 S. Ct.

 1937, 1949 (2009) (quotations and citations omitted). “A claim has facial plausibility when the

 plaintiff pleads factual content that allows the court to draw the reasonable inference that the

 defendant is liable for the misconduct alleged.” Id. Thus, “only a complaint that states a plausible

 claim for relief survives a motion to dismiss.” Id. at 1950. When considering a motion to dismiss,

 the Court must accept all of the plaintiff’s allegations as true in determining whether a plaintiff has

 stated a claim for which relief could be granted.

         III. Discussion

         In relevant part, the FLSA provides that a covered employer shall not

         employ any of his employees who in any workweek is engaged in commerce or in
         the production of goods for commerce ... for a workweek longer than forty hours
         unless such employee receives compensation for his employment in excess of the
         hours above specified at a rate not less than one and one-half times the regular rate
         at which he is employed.

 29 U.S.C. § 207(a)(1). Accordingly, to state a claim for relief under the FLSA, a plaintiff must

 simply show “(1) he [was] employed by the defendant, (2) the defendant engaged in interstate

 commerce, and (3) the defendant failed to pay h[er] minimum or overtime wages.” Freeman v.

 Key Largo Volunteer Fire & Rescue Dep't, Inc., 494 Fed. App'x 940, 942 (11th Cir.

 2012) (citing Morgan v. Family Dollar Stores, Inc., 551 F.3d 1233, 1277 n.8 (11th Cir. 2008)).

 Defendants do not challenge the sufficiency of the Amended Complaint as to the first two

 elements. Rather, they argue that the Amended Complaint does not provide enough factual detail

 to support the contention that they failed to pay Plaintiffs overtime wages.



                                                     4
Case 9:21-cv-80803-WM Document 38 Entered on FLSD Docket 07/23/2021 Page 5 of 7




        The Amended Complaint alleges the following paragraphs regarding Defendants’ failure

 to pay overtime wages:

        23. Although the Defendants required the Plaintiff, and other FLSA Collective
        Members, to be on call and engaged (meaning they could not use the time for
        themselves that they were on call), twenty-four hours per-day, for slightly different
        numbers of days depending on the Plaintiff, Defendants failed to pay overtime for
        this on call time.

        25. The on-call time meant that the Plaintiff, and the FLSA Collective Members,
        all worked more than 40 hours per week, without overtime compensation. Plaintiff,
        and other FLSA Collective Members, were on duty actively working on bridges for
        40 hours per week, but they were on call 24 hours per-day, five days per week, and,
        depending on the Plaintiff, every other, every third, or every weekend, without the
        ability to use the on-call time as they chose. Hence each class member, and Plaintiff,
        on duty for a week of work, and on call time during the weekend, was entitled to
        one-hundred-twenty-eight hours of unpaid overtime per-week. In a week in which
        Plaintiffs, or a class member was not on call during the weekend, he/she is entitled
        to eighty hours of overtime, per-week.

        26. The FLSA Collective Members are similarly situated, to Plaintiff, as they all
        worked the unpaid on-call time in violation of the FLSA.

        29. Plaintiff and other FLSA Collective Members are entitled to overtime
        compensation for their on-call time, which was uncompensated by the Defendants.

        31. The Defendants instituted, permitted, and/or required policies and practices that
        resulted in Plaintiffs, and other FLSA Collective Members, being deprived of
        wages they were owed pursuant to the FLSA, including but not limited to overtime
        pay for all hours worked in excess of forty (40) per-workweek.

        39. From November 1, 2019, to present Plaintiff, RICHARDSON, worked for the
        three Defendants continuously in excess of forty-hours per-week, specifically by
        working 128 hours per-week of unpaid on-call overtime. Plaintiff, RICHARDSON
        was not supposed to be on call every weekend, however, Plaintiff Richardson ended
        up on call most weekends, because he was a very capable worker.

        40. Plaintiff, EURICH, worked every third weekend on-call, for all bridges in Palm
        Beach County. Plaintiff EUIRCH was on call twenty-four hours a day during the
        week, for the bridges assigned to him.

        41. Plaintiff, GUZMAN, was on all one weekend per-month, but was also on call
        twenty-four hours per-day, during the week, for the bridges assigned to him.




                                                  5
Case 9:21-cv-80803-WM Document 38 Entered on FLSD Docket 07/23/2021 Page 6 of 7




          42. During the entire length of the Plaintiffs’ employment with Defendants,
          Plaintiffs were not paid for all overtime owed for hours worked in excess of forty
          per-week, which Plaintiffs worked, in violation of the FLSA.

          44. During the FLSA Collective Members’ employment for FDI, the FLSA
          Collective Members were not paid for all hours worked in excess of 40 per-week,
          in violation of the FLSA’s overtime requirement.

          46. None of the exemptions provided by the FLSA regulating the duty of employers
          to pay employees at a time-and-a-half rate for all hours worked in excess of forty
          (40) in a given workweek are applicable to Defendants or Plaintiffs and the other
          FLSA Collective Members.

 [Am. Compl.].

          The Court notes that every single case relied on by Defendants in their Motion [DE 24 at

 3-6] was decided after the motion to dismiss phase. Those cases all involve appeals of jury verdicts,

 judgments, and/or orders on motions for summary judgment. Thus, none of the case law cited by

 Defendants is completely applicable to the case at hand as no discovery has been conducted at this

 point.

          However, the Court finds that the allegations in the Amended Complaint as to whether

 Defendants failed to pay Plaintiffs overtime compensation, and which entirely hinge on Plaintiffs’

 allegations that their on-call time was work time, are somewhat deficient. The relevant law states

 that “on-call time” is “work time” if “‘the time is spent predominately for the employer’s benefit.’”

 Birdwell v. City of Gadsden, Ala., 970 F.2d 802, 807 (11th Cir. 1992) (quoting Armour & Co. v.

 Wantock, 323 U.S. 126, 133 (1944)). Courts consider several factors, including, but not limited to,

 whether there were excessive geographical restrictions on the employee’s movements, whether the

 frequency of calls was unduly restrictive, whether there was a fixed time limit for response that

 was unduly restrictive, whether the employee engaged in personal activities during on-call time,

 in determining whether on-call time is work time. Lurvey v. Metropolian Dade Cty., 870 F. Supp.,

 1570, 1576 (S.D. Fla. 1994).

                                                  6
Case 9:21-cv-80803-WM Document 38 Entered on FLSD Docket 07/23/2021 Page 7 of 7




        Thus, while the case at hand is only at the motion to dismiss stage, the Court does find that

 the Amended Complaint is violative of Rule 12(b)(6) as currently drafted and requires additional

 allegations to support Plaintiffs’ on-call theory of their entitlement to overtime pay. The Court

 does not expect Plaintiffs to include every possible relevant fact, however, and is cognizant that

 this case is not at the summary judgment stage yet. Moreover, the Court finds that dismissal with

 prejudice would be wholly inappropriate here as amendment would not necessarily be futile.

        IV. Conclusion

        Accordingly, it is hereby ORDERED AND ADJUDGED that Defendants’ Motion to

 Dismiss [DE 24] is GRANTED IN PART AND DENIED IN PART. The Motion is granted to

 the extent that the Amended Complaint [DE 11] is DISMISSED. The Motion is denied to the

 extent that Defendants move the Court to deny Amended Complaint with prejudice; rather, the

 Amended Complaint is DISMISSED WITHOUT PREJUDICE, and Plaintiffs shall have until

 August 11, 2021, to file a second amended complaint that is in full compliance with this Order.

        DONE AND ORDERED in Chambers at West Palm Beach, Palm Beach County,

 Florida, this 23rd day of July, 2021.




                                                              WILLIAM MATTHEWMAN
                                                              United States Magistrate Judge




                                                 7
